DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because labels are handwritten.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0152328 to Trott.
Applicant’s independent claim 1 currently recites structure to include an unspecified optical component that resides within a recess portion where two waveguides are coupled and a “marking set” which effectively aligns the two substrates. It is noted that there is no structural detail claimed as to the marking set other than the two components are aligned in a parallel reference plane. The alignment is based upon the “relative position or orientation” of the marking sets. Therefore, a general alignment mark such as commonly used in photonic dies in the shape of a “+” would meet this limitation. However, in the interest of advancing prosecution, Examiner will interpret the claim to mean the alignment marking set is as pictured in the figures being longitudinal to the waveguides. Examiner suggests clarification in an amendment to avoid future rejection of the claims with the prior mentioned interpretation.
Trott discloses in figure 2A, an optical system comprising: 
a first optical component (200), including a first waveguide (112) and a recess, the recess passing at least partially through the first optical component from a front side to a back side opposite the front side (Trott incorporates by reference US 6,195,478 in paragraph 30 and discloses an “optical plate” that is part of a conventional photonic lightguide circuit. Such PLCs are typically mounted on 
a second optical component (220), arranged in the recess of the first optical component and featuring a second waveguide (122) that can be optically coupled with the first waveguide; and 
a carrier substrate, wherein the first and the second optical component are respectively arranged on the carrier substrate; 
wherein the first optical component includes a first marking set (222) with at least one of a defined position or orientation relative to the first waveguide, the second optical component features a second marking set (212) with at least one of a defined position or orientation relative to the second waveguide, and wherein based on at least one of a relative position or orientation of the first marking set and the second marking set, a determination of whether the first and the second optical component are mutually aligned in a reference plane that is parallel to a surface of the carrier substrate such that an optical coupling between the first and the second waveguide is made (fiducials 212 and 222 align with one another; paragraphs 30-35).
As to claim 2, the waveguides are set at a distance from one another (unlabeled gap between; figure 2A), face each other and are positioned so that coupling is possible.

As to claims 4-5, the method of making the waveguides is not a positive limitation in an apparatus claim. Trott discloses multiple waveguides and alignment portions (figures 2B-2C). 
As to claims 6 and 10, no structure is disclosed for the attenuation function. At the very least, the portions have some attenuation as they are not perfect and are “registered” because they couple light. 
As to claim 7, the marking set is circular. 
As to claim 8, the device is a PLC. 
As to claim 9, the center portion is detachable. 
Claims 11-12 relate to the providing of the above structure and therefore would be anticipated. 
As to claim 14, the devices contains silica waveguides. 
Claim 16 relates to the location of a “sacrificial layer” on a backside of the component. Trott discloses lithography processes and therefore would remove and position grooves and portions from the substrate (paragraph 15). There is no detail as to what the sacrificial layer comprises.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trott in view of US 2006/0088246 to Han et al.
Trott discloses a general lithography process for producing an alignment structure for PLC components. 
However, Trott fails to explicitly disclose the production of an electrode portion. It is noted that current method claims mainly recite the providing of structure in the apparatus claims. If specific steps are added, a Restriction Requirement may be proper.
Han discloses lithography steps to form carrier alignment marks and electrodes (paragraph 64 and 512 in figure 3). 
It would have been obvious to one having ordinary skill in the art to add electrode marks to Trott as taught by Han in order to place and align other PLC components such as a photodiode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883